IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00217-CR
 
James Riley Lemons,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 278th District
Court
Walker County, Texas
Trial Court No. 24,661
 

MEMORANDUM  Opinion

 
James R. Lemons has filed a pro se
notice of appeal complaining of various pretrial rulings by the trial court.
In a July 21, 2009 letter, we notified
Lemons that this cause was subject to dismissal for want of jurisdiction
because it appeared that this Court does not have jurisdiction of his appeal of
the trial court’s interlocutory rulings.  See Everett v.
State, 91 S.W.3d 386, 386 (Tex. App.—Waco 2002, no pet.) (stating that this
court has jurisdiction over criminal appeals only when expressly granted by
law).  We warned Lemons that we would dismiss this appeal unless, within 21
days, he showed grounds for continuing it.  Lemons has filed a response, but it
does not show grounds for continuing this appeal or that we have jurisdiction. 
Accordingly, we dismiss this appeal for want of jurisdiction. 
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Dismissed
Opinion
delivered and filed August 19, 2009
Do
not publish
[CR25]
 
 




 


 requirements of the rule
and is granted.
      Day's appeal is dismissed.
                                                                               PER CURIAM

Before   Chief Justice Davis, 
            Justice Cummings, and
            Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed October 15, 1997
Do not publish